SCHOTT, Judge,
with whom RED-MANN, Judge, joins, dissenting:
As stated in the majority opinion, plaintiffs have consistently maintained that they agreed to sell the restaurant equipment to defendant for the total of principal ($17,-940.87) plus interest ($1,856.80). Defendant has maintained, with equal consistency, that the agreed price was $13,000.00.
We respectfully disagree with the statement by our colleagues that the evidence supports the trial court’s finding that an agreement was confected for the purchase price of $17,940.87. On the contrary, there was no evidence to that effect.
Basic contract law requires a meeting of the minds of the purchaser and seller on the price of the thing for a sale to be confected. *809Since neither party has ever taken the position that the agreed price was $17,940.87 the trial court could not properly conclude that was the price agreed upon.
The judgment should be reversed and the sale annulled.